         Case 7:20-cv-07469-PMH Document 16 Filed 04/19/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, New York 10007



                                                      April 19, 2021

By ECF

The Honorable Philip M. Halpern
United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:     Zherka v. Garland, No. 20 Civ. 7469 (PMH)

Dear Judge Halpern:

       This Office represents Defendant Merrick Garland in his official capacity as United States

Attorney General in the above-referenced action, in which Plaintiff Selim “Sam” Zherka

challenges the constitutionality of 18 U.S.C. § 922(g)(1) as applied to him. I write to inform the

Court that today the Supreme Court denied the petitions for certiorari in three cases in which the

courts of appeals denied challenges to Section 922(g)(1), including two cited by the parties in their

briefing on the outstanding motion to dismiss. See Folajtar v. Att’y Gen. of the United States, 980

F.3d 897 (3d Cir. 2020), cert. denied sub nom. Folajtar v. Garland, 20-812, 2021 WL 1520793

(U.S. Apr. 19, 2021); Flick v. Att’y Gen., 812 F. App’x 974 (11th Cir. 2020), cert. denied sub nom.

Flick v. Garland, No. 20-782, 2021 WL 1520792 (U.S. Apr. 19, 2021); Holloway v. Att’y Gen.

United States, 948 F.3d 164 (3d Cir. 2020), cert. denied sub nom. Holloway v. Garland, No. 20-

902, 2021 WL 1521012 (U.S. Apr. 19, 2021).
  Case 7:20-cv-07469-PMH Document 16 Filed 04/19/21 Page 2 of 2

                                                                            Page 2


I thank the Court for its consideration.

                                       Respectfully,

                                       AUDREY STRAUSS
                                       United States Attorney
                                       Southern District of New York

                               By:       /s/ Lucas Issacharoff     .
                                       Lucas Issacharoff
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2737
                                       Email: Lucas.Issacharoff@usdoj.gov
